Filed 4/4/22 P. v. Williams CA5
Opinion following rehearing



                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F079846
           Plaintiff and Respondent,
                                                                          (Stanislaus Super. Ct. No. 1458764)
                    v.

 PAMELA LYN WILLIAMS,                                                                     OPINION
           Defendant and Appellant.



         APPEAL from an order of the Superior Court of Stanislaus County. Linda A.
McFadden, Judge.
         Allan E. Junker, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Rob Bonta and Xavier Becerra, Attorneys General, Lance E. Winters, Chief
Assistant Attorney General, Michael P. Farrell, Assistant Attorney General, Lewis A.
Martinez, Louis M. Vasquez and Jennifer Oleska, Deputy Attorneys General, for Plaintiff
and Respondent.
                                                        -ooOoo-
                                   INTRODUCTION
       Appellant and defendant Pamela Lyn Williams was convicted of robbery in 2014
and sentenced to a second strike term of 12 years in prison, which included a five-year
term for a prior serious felony conviction enhancement (Pen. Code, §667, subd. (a)). 1
       In 2019, while defendant was serving her prison term, the Secretary of the
California Department of Corrections and Rehabilitation (CDCR) sent a letter to the
Superior Court of Stanislaus County pursuant to the provisions of then-section 1170,
subdivision (d), and recommended recall and resentencing in defendant’s case because
the court now had discretion to dismiss the prior serious felony enhancement based on
legislation enacted after her sentencing hearing. The court declined to recall her
sentence.
       On appeal, defendant argued the court abused its discretion because it improperly
focused on her criminal history and failed to consider evidence of her good behavior in
prison. We found the court did not abuse its discretion and affirmed. Thereafter, we
granted defendant’s petition for rehearing because of the enactment of section 1170.03,
which altered the court’s procedures and consideration of a recommendation to recall and
resentence. We are thus required to vacate the court’s order and remand the matter for
further appropriate proceedings pursuant to the new provisions of section 1170.03.
                                         FACTS2
       On April 22, 2013, at about 6:00 p.m., the victim and his friend entered a gas
station store in Modesto. As they did, they noticed defendant sitting in the driver’s seat
of a car with three men standing around her open window. In the store, the victim bought

       1 All further statutory citations are to the Penal Code unless otherwise indicated.
       2 On December 3, 2019, defendant filed a motion for this court to take judicial
notice of the nonpublished opinion in her first appeal, People v. Williams (May 12, 2016,
F069913) because the trial court relied on this court’s opinion when it declined to recall
and resentence her. On January 3, 2020, this court granted defendant’s motion to take
judicial notice of this court’s nonpublished opinion in her first appeal. The facts and
some of the procedural history are from this court’s opinion.

                                             2.
two cans of beer, and then he and his friend left and walked past defendant’s car.
Defendant asked the victim what was going on and where the weed was. The victim said
he was really busy and had to go.
       The victim kept walking. Defendant raised her voice and repeatedly asked the
victim why he was being so rude. The victim answered he was not being rude and was
just in a hurry.
       As the victim and his friend continued walking, defendant started the car and
pulled directly in front of the victim. When he turned to walk the other direction, she
backed up the car to stop him. Defendant then got out of the car and asked him why he
was being so rude and what he had with him. She was aggressive and seemed irritated.
She came five or six inches from his face and said, “ ‘ “Give me what you got, I want to
know what you got.” ’ ” She started grabbing him, patting him down, and reaching into
his pockets.
       The victim feared for his safety. While cursing and screaming at him, defendant
snatched his wallet out of his hand, took his keys out of his jacket pocket, and grabbed
the grocery bag containing the two beers he had just bought. She got back in the car and
drove back toward the gas station.
       At some point, she entered the gas station store and disposed of the victim’s wallet
behind a candy display. The wallet was recovered. When officers searched defendant’s
car, they found the victim’s keys and two beers. (People v. Williams, supra, F069913, at
pp. 2–3.)
                          CONVICTIONS AND SENTENCE
       On January 30, 2014, after a jury trial, defendant was convicted of second degree
robbery (§ 211). The court found true that defendant had one prior strike conviction for
robbery in 2001, one serious felony conviction enhancement, also based on the robbery
conviction (§ 667, subd. (a)(1)), one prior prison term enhancement (§ 667.5, subd. (b)),
and one on-bail enhancement (§ 12022.1).

                                            3.
Defendant’s Request to Dismiss the Prior Strike Conviction
       Defendant requested the court dismiss her prior strike conviction for robbery from
2001, when she was placed on probation for three years. Defendant argued the 2001
strike was remote in time, her other convictions were for theft and drug offenses that
were not serious or violent, and the current robbery offense did not include any violence,
threats, or weapons. (People v. Williams, supra, F069913, at p. 5.)
       The People filed opposition that included details of defendant’s prior strike
conviction for robbery in 2001: “ ‘Defendant and two other subjects forcibly entered the
victim’s residence by kicking open the front door to the residence. Once inside the
residence Defendant had her hand in her jacket pocket mimicking holding a gun and told
the victim, “I’m gonna kill you bitch if you don’t give me your shit.” As the other two
subjects proceeded to go through the victim’s residence and collect items to steal,
Defendant pinned the victim down and punched the victim in the face several times. The
officer noticed the victim had several bumps and bruises around the areas where the
victim said Defendant punched her.’ ” (People v. Williams, supra, F069913, at p. 6.)
       Defendant’s criminal history after the 2001 strike conviction consisted of a
misdemeanor conviction for assault (§ 240) in 2002; sentenced to four years for first
degree burglary (§ 459) in 2003; a misdemeanor conviction for driving under the
influence (Veh. Code, § 23152) in 2007; sentenced to two years for another burglary
conviction plus felony petty theft with a prior conviction in 2007; and sentenced to 16
months for felony possession of stolen property (§ 496) in 2010. At the time of her
sentencing hearing, she also had pending cases for felony petty theft with a prior offense,
committed in 2012 and 2013; felony possession of a controlled substance (Health & Saf.
Code, § 11377), committed in 2013; and felony possession of a controlled substance in
prison (§ 4573.6), committed in 2013. (People v. Williams, supra, F069913, at p. 5.)
       The People argued that defendant had a long and continuous criminal record
dating back to the 2001 strike conviction; she was convicted of four additional felonies

                                             4.
with prison sentences after the strike offense; she was also convicted of two
misdemeanors, including driving under the influence and assault; and she had four
currently pending felony cases, some of which occurred since she committed the current
robbery conviction. Defendant had been in and out of prison, led a continuous life of
crime, and her continued criminal conduct showed she was unwilling or unable to refrain
from illegal conduct for any significant time.3 As for the current offense, the People
argued defendant’s conduct involved violence because she forcibly snatched the victim’s
wallet, keys, and groceries from the victim’s hands and pocket. (People v. Williams,
supra, F069913, at pp. 5–6.)
Sentencing Hearing
       On July 14, 2014, the court denied defendant’s motion to dismiss the prior strike
conviction.

             “ ‘All right. Well, the Court had considered the motion by [defense
       counsel], and, you know, the Court did hear the evidence in this case.

       “ … When [the] Court considers a motion to strike a strike, I think looking
       at the facts of the case are important. But also looking at the defendant’s
       prior criminal history and what the strike is for is very important.

               “ ‘This case is a robbery case, the fact that we – the facts that we
       tried here. Well, you know, the Court has certainly seen more serious
       robbery cases where people have used more force, more violence and in
       this case, though, the charge is still robbery, and [defendant] was found
       guilty of the robbery charge. The strike offense that was proven here and
       the strike offense that we have before us is from 2001. So it is – it is older.
       It’s some 13 years older. It is a robbery. I mean, so it’s – while defendant
       did receive probation in that case, it’s still a very similar type offense.

              “ ‘Also, in looking at the defendant’s criminal history, you can say
       that, well, gee, it’s a real old offense, but if a person’s been in and out of
       trouble or been in custody most of the time, a good portion of that time, it’s


       3 Defendant did not object to or challenge the accuracy of the People’s factual
description of her criminal history or of her 2001 robbery, either in the trial court or on
appeal. (People v. Williams, supra, F069913, at p. 6, fn. 4.)

                                              5.
       not really that old of an offense. I mean, if someone commits an offense
       and is always in custody, then it doesn’t really add much to say it’s an old
       offense. I mean, you haven’t been able to reoffend really, then.

              “ ‘As indicated by the People, [defendant] does have quite a history
       here of continuing law violations and continued illegal conduct. And so
       much of this conduct includes theft offenses.

               “ ‘So while, [defense counsel], your Motion to Strike is very well-
       written and you argued as best you can for your client, unfortunately, you
       can’t change her criminal history, and you can’t change that – those facts. I
       think it would be improper for this Court to strike the strike given
       [defendant’s] criminal history here. And the People do point that out that,
       you know, [it would] almost be an abuse of discretion for the Court to do
       [that], because that’s not the purpose of the Court’s discretion in this Three-
       Strikes Law. The voters of this State wanted people to have more
       accountability when they have prior serious felonies in their record. And
       they give the Court the opportunity to strike those priors, but the Court has
       to use its discretion wisely, and I – I don’t think that it would be [in the]
       interest of justice to strike the strike here given the continued criminal
       activity on the part of [defendant], and those are just the convictions here.
       Court’s not even considering the fact that she has several other cases
       pending.’ ” (People v. Williams, supra, F069913, at pp. 6–7.)
       The court sentenced defendant to an aggregate term of 14 years, based on the
midterm of three years for robbery, doubled to six years as the second strike sentence,
plus consecutive terms of five years for the prior serious felony enhancement, one year
for one prior prison term enhancement, and two years for the on-bail enhancement.
(People v. Williams, supra, F069913, at p. 2.)
First Appeal
       On May 12, 2016, this court affirmed the judgment. Defendant had argued the
court abused its discretion when it denied her request to dismiss the 2001 prior strike
conviction for robbery because it was remote in time, her subsequent offenses were theft
and drug crimes, and she had “aged and matured considerably since the prior strike
conviction, such that she is now significantly less likely to reoffend than in 2001. She
claims the current offense did not involve assaultive contact or injury but was caused by



                                             6.
the victim’s rebuke of her attempt to befriend him. She suggests that, although she was
found competent to stand trial, ‘the recurrent air of doubt over her competency to stand
trial evidences a history of mental illness which likely fueled her drug use and actions in
this case.’ ” (People v. Williams, supra, F069913, at pp. 7–8.)
        This court held the trial court did not abuse its discretion when it declined to
dismiss the prior strike conviction:

        “Indeed, defendant’s arguments find no support in the record, but rely
        instead on her fictional version of the record. Contrary to her claim, she
        obviously has not matured enough since her 2001 conviction to prevent her
        from reoffending because she has in fact reoffended many times since then.
        Furthermore, the evidence did not support her version of the current
        offense – her benevolent overture of friendship, followed by a cruel rebuff
        in response, which caused her to become confrontational, but not assaultive
        or violent. According to the evidence, she aggressively pursued the victim,
        blocked his path with her car, physically assaulted him, and forcibly
        stripped him of his valuables. And finally, the record does not support
        defendant’s claim of any current or historical mental illness. She was
        psychologically examined twice during this case, found mentally
        competent, and determined not to be mentally ill or have a history of mental
        illness….” (People v. Williams, supra, F069913, at pp. 8–9.)
        “In sum, defendant’s criminal record demonstrates she has no intention of
reforming and continues to pose a serious danger to the community. We cannot say she
falls outside the spirit of the Three Strikes law. The trial court did not abuse its discretion
in refusing to dismiss the prior strike conviction.” (People v. Williams, supra, F069913,
at p. 9.)
Resentencing
        On October 12, 2016, the trial court held a resentencing hearing because the
offense underlying defendant’s on-bail enhancement had been reduced to a misdemeanor.
The court again imposed the midterm of three years for robbery, doubled to six years as
the second strike term, plus five years for the prior serious felony enhancement and one
year for the prior prison term enhancement, for an aggregate term of 12 years.



                                              7.
           RECOMMENDATION FOR RECALL AND RESENTENCING
       On June 13, 2019, the Secretary of the CDCR (Secretary) sent a letter to the
Stanislaus County Superior Court to provide “the court with authority” to resentence
defendant pursuant to the provisions of then-section 1170, subdivision (d). At that time,
section 1170, subdivision (d) provided “upon recommendation” of the Secretary, “the
court may recall a previously ordered sentence and commitment, and resentence the
defendant in the same manner as if she had not previously been sentenced, provided the
new sentence is no greater than the initial sentence.”
       The Secretary’s letter stated that defendant was sentenced to prison in 2016 after
her conviction for violating section 211, and her sentence was enhanced pursuant to
section 667, subdivision (a)(1) with a consecutive five-year term for a prior serious
felony conviction.

              “Courts were previously barred from striking prior serious felony
       convictions for purposes of enhancement under this section. However,
       effective September 30, 2018, courts are now authorized to exercise their
       discretion to strike prior serious felony convictions for purposes of
       enhancement under this section, or to strike the punishment for the
       enhancement under this section, pursuant to section 1385.

              “Having reviewed the attached documentation it appears that
       [defendant’s] sentence warrants the attention of the court. Pursuant to
       section 1170, subdivision (d), as the Secretary, I recommend the inmate’s
       sentence be recalled and that she be resentenced in accordance with the
       cited authority.”4
       The Secretary’s letter was accompanied by a preprinted CDCR form entitled
“Frequently Asked Questions” about referrals for recall and resentencing; it was a general
document and not specific to defendant. It stated that based on In re Estrada (1965)

       4  Effective January 1, 2019, Senate Bill No. 1393 amended section 667,
subdivision (a) and section 1385, subdivision (b) to allow a court to exercise its discretion
to strike or dismiss a prior serious felony conviction for sentencing purposes. (People v.
Zamora (2019) 35 Cal.App.5th 200, 208; People v. Garcia (2018) 28 Cal.App.5th 961,
971–973.)

                                             8.
63 Cal.2d 740, legislative changes that decrease criminal penalties are applied
retroactively “to those cases not yet final on appeal. [Citation.] When a court accepts
jurisdiction over an inmate’s sentence pursuant to [a former section] 1170[, subdivision]
(d) resentencing recommendation, that case is again in the sentencing phase. Because the
case is no longer final on appeal, it is therefore subject to all subsequently enacted
retroactively changes in law.”
       The form further stated: “Aside from the statutory prohibition on sentencing an
inmate to a longer term than that of the initial sentence, a court may resentence an inmate
in any way that they could legally do if they were sentencing the inmate for the first time,
including staying the punishment for a count or enhancement, or striking a count or
enhancement in its entirety.”
Defendant’s Postconviction Records
       The Secretary’s letter was also supported by the following documents about
defendant’s postconviction conduct in state prison.
       The “Rehabilitative Achievement Credit” document showed her attendance in
“approved, positive self-help programs” in prison. In 2017, she attended the “Celebrate
Recovery” program for 13.5 hours; two separate “Veterans Support Groups” for a total of
five hours; and Narcotics Anonymous for a total of 20.75 hours.
       There was a separate document for defendant’s “Inmate Assignment History,” that
had “a detailed list of participation in work assignments and Milestone Completion Credit
(MCC). “Assignments may include up to a full day of work, education, other programs,
or a combination of any of the above.”
       Defendant’s inmate assignment history listed her attendance at the following
programs in 2017, initially at the Central California Women’s Facility and then at Folsom
State Prison: veterans support groups, college classes through Merced College, a porter
assignment, vocational cosmetology, clothing room clerk, yard worker, and offender
mentor for substance abuse. In 2018, she attended correspondence college, reentry

                                              9.
preparation programs, anger management courses, and completed a five-month substance
abuse program.
       Finally, there was a CDCR document that stated defendant had no rule violations
reports or disciplinary records since she was incarcerated.
The Court’s Decision Not to Recall and Resentence
       On June 26, 2019, the trial court issued an order that summarily denied to act upon
the Secretary’s recommendation for recall and resentencing: “This Court received a letter
from the Department of Corrections regarding resentencing authority. This Court
declines to exercise its authority to strike any priors or punishment as such would not be
in the Interest of Justice in this case.”
       On July 15, 2019, defendant requested the court reconsider the denial of the
recommendation, and the matter was placed on calendar.
       On August 14, 2019, the court held a hearing on CDCR’s letter; defendant was not
present. The court invited argument, but the parties declined and submitted the matter.
The court again declined to recall defendant’s sentence as to the prior serious felony
conviction enhancement.

               “I went to the Fifth District Court of Appeals opinion here where she
       made the request to strike the (d) prior, the serious felony prior. [¶] And it
       said: [¶] ‘Defendant’s criminal record demonstrates she has no intention of
       reforming and continues to pose a serious danger to the community. We
       cannot say she falls outside the spirit of the Three Strikes Law; so the trial
       court did not abuse its discretion in refusing to dismiss the strike prior.’ [¶]
       So in light of that and in light of my knowledge of the case and the facts,
       her request is again denied. [¶] 5th DCA didn’t have any problem.”
       On August 23, 2019, defendant filed a notice of appeal of the court’s denial of the
Secretary’s recommendation to recall and resentence her on the prior serious felony
conviction enhancement.




                                             10.
Second Appeal
       On December 21, 2021, this court filed the opinion that affirmed the trial court’s
denial of the Secretary’s recommendation to recall and resentence on the prior serious
felony conviction enhancement. Defendant had argued the trial court abused its
discretion because it only considered her criminal record, it failed to consider her
postconviction behavior in prison, and it should have considered “facts that arose after
she was committed to serve the original sentence.”
       We held the court did not abuse its discretion by considering the facts of the
underlying robbery and defendant’s criminal record at the time of the sentencing hearing,
which included pending charges based on offenses allegedly committed after the robbery
in this case. The court’s findings showed that it relied on the entirety of the record, and
its discretionary ruling was not arbitrary or irrational. As for defendant’s postconviction
conduct, she did not have any history of disciplinary reports or actions, but her records
were fairly minimal and represented enrollment in various programs, classes, and prison
jobs, and there was no evidence addressing whether her circumstances had changed since
her original sentencing so that her incarceration was no longer in the interests of justice.
                             PETITION FOR REHEARING
       On December 23, 2021, defendant filed a petition for rehearing with this court,
based on the recent enactment of Assembly Bill No. 1540 (2021–2022 Reg. Sess.)
(Assembly Bill 1540), effective January 1, 2022. This bill enacted section 1170.03,
which states, in relevant part, “If a resentencing request pursuant to subdivision (a) is
from the Secretary of the Department of Corrections and Rehabilitation, … [t]here shall
be a presumption favoring recall and resentencing of the defendant, which may only be
overcome if a court finds the defendant is an unreasonable risk of danger to public safety,
as defined in subdivision (c) of Section 1170.18.” (§ 1170.03, subd. (b); Stats. 2021,
ch. 719, § 3.1.) Defendant argued the new law was applicable to her case since it was not
yet final, the record did not support that the trial court, in declining to recall her sentence,

                                              11.
considered any factors relevant to whether she was an unreasonable risk of danger to
public safety, and a remand was necessary to conform with the mandate of
section 1170.03 as enacted by Assembly Bill 1540.
       This court granted rehearing, vacated its opinion, and deemed defendant’s petition
as her opening brief on rehearing.
       In responsive briefing, the People agreed the matter should be remanded for
reconsideration because of the enactment of section 1170.03.
                                      DISCUSSION
       A.     Former Section 1170, Subdivision (d)
       As explained in our earlier opinion, the former version of section 1170,
subdivision (d) stated “an exception to the common law rule that the court loses
resentencing jurisdiction once execution of sentence has begun.’ [Citations.]
Section 1170, subdivision (d), enacted in 1976 as part of the Determinate Sentencing Act
[citation] provides ‘the court may, within 120 days of the date of commitment on its own
motion, or at any time upon the recommendation of the secretary or the Board of Parole
Hearings in the case of state prison inmates …, recall the sentence and commitment
previously ordered and resentence the defendant in the same manner as if they had not
previously been sentenced, provided the new sentence, if any, is no greater than the initial
sentence.’ ” (People v. McCallum (2020) 55 Cal.App.5th 202, 210 (McCallum), italics
added.)
       “[T]he 2018 amendments to section 1170, subdivision (d)(1) … added a list of
postconviction factors the trial court ‘may’ consider …,” which included, but were not
limited to, “the inmate’s disciplinary record and record of rehabilitation while
incarcerated, evidence that reflects whether age, time served, and diminished physical
condition, if any, have reduced the inmate’s risk for future violence, and evidence that
reflects that circumstances have changed since the inmate’s original sentencing so that
the inmate’s continued incarceration is no longer in the interest of justice.” (McCallum,

                                            12.
supra, 55 Cal.App.5th at p. 214; former § 1170, subd. (d)(1); Assem. Bill No. 1812
(2017–2018 Reg. Sess.); Stats. 2018, ch. 36, § 17, eff. June 27, 2018.) “[W]e read the
inclusion of postconviction factors in section 1170, subdivision (d)(1), as providing
guidance for the trial court’s resentencing decision, not its initial decision whether to
recall the sentence.” (McCallum, at p. 214.)
       “We review the trial court’s decision whether to recall a defendant’s sentence for
an abuse of discretion.” (McCallum, supra, 55 Cal.App.5th at p. 211.) The 2018
amendment did not “alter the fact the trial court has discretion whether to recall and
resentence the defendant.” (Id. at p. 214.) Under the former version of section 1170,
subdivision (d), the Secretary’s recommendation vested the court with jurisdiction to
recall the defendant’s sentence, but the recommendation was considered as “but an
invitation to the court to exercise its equitable jurisdiction.” (People v. Frazier (2020) 55
Cal.App.5th 858, 866.)
       B.     Assembly Bill No. 1540 and Section 1170.03
       As of January 1, 2022, the recall and resentencing provisions previously contained
in section 1170, subdivision (d)(1) were significantly revised and moved to newly
enacted section 1170.03. (See Stats. 2021, ch. 719, §§ 1–7.)
       Section 1170.03, subdivision (a)(1) again states that the court may, “at any time
upon the recommendation of the [S]ecretary,” recall the sentence and commitment
previously ordered and resentence the defendant “in the same manner as if they had not
previously been sentenced, whether or not the defendant is still in custody, and provided
the new sentence, if any, is no greater than the initial sentence.”
       The trial court may not deny a resentencing recommendation from the Secretary
without providing a defendant with notice of the recommendation, appointing counsel for
a defendant, and conducting a hearing within 30 days of the recommendation where the
parties are given the opportunity to address the basis of the court’s intended denial or



                                             13.
rejection. (§ 1170.03, subds. (b)(1), (a)(8).) The court must state on the record its
reasons for granting or denying recall and resentencing. (Id. at subd. (a)(6).)
       When recall and resentencing is initiated, whether on the court’s own motion or
upon the recommendation of the Secretary or other statutorily specified parties, the court
“shall apply the sentencing rules of the Judicial Council and apply any changes in law
that reduce sentences or provide for judicial discretion so as to eliminate disparity of
sentences and to promote uniformity of sentencing.” (§ 1170.03, subd. (a)(2).)
       “In recalling and resentencing pursuant to this provision, the court may consider
postconviction factors, including, but not limited to, the disciplinary record and record of
rehabilitation of the defendant while incarcerated, evidence that reflects whether age,
time served, and diminished physical condition, if any, have reduced the defendant’s risk
for future violence, and evidence that reflects that circumstances have changed since the
original sentencing so that continued incarceration is no longer in the interest of justice.
The court shall consider if the defendant has experienced psychological, physical, or
childhood trauma, including, but not limited to, abuse, neglect, exploitation, or sexual
violence, if the defendant was a victim of intimate partner violence or human trafficking
prior to or at the time of the commission of the offense, or if the defendant is a youth or
was a youth as defined under subdivision (b) of Section 1016.7 at the time of the
commission of the offense, and whether those circumstances were a contributing factor in
the commission of the offense.” (§ 1170.03, subd. (a)(4).)
       If the resentencing request is from the Secretary, “[t]here shall be a presumption
favoring recall and resentencing of the defendant, which may only be overcome if a court
finds the defendant is an unreasonable risk of danger to public safety, as defined in
subdivision (c) of Section 1170.18.” (§ 1170.03, subd. (b)(2).)
       C.     Analysis
       As explained above, the Secretary recommended recall of defendant’s sentence
because of the amendments to section 667, subdivision (a) and section 1385,

                                             14.
subdivision (b), and the trial court denied relief and declined to resentence on the prior
serious felony conviction enhancement.
       The People acknowledge that section 1170.03 has altered the trial court’s authority
and duties when considering a recommendation from the Secretary to recall and
resentence, and the provisions are applicable to defendant’s case since it is not yet final.
The People agree that, for reasons of judicial efficiency, remanding the matter to the trial
court to permit reconsideration pursuant to section 1170.03 would be appropriate.
       We agree that remand is required under these circumstances. We therefore reverse
the court’s order and remand the matter to permit reconsideration of recall and
resentencing under section 1170.03 for further appropriate proceedings.
                                      DISPOSITION
       The court’s order of June 26, 2019, denying recall and resentencing is reversed.
The matter is remanded to the trial court for further appropriate proceedings pursuant to
the provisions of section 1170.03.




                                                                          POOCHIGIAN, J.
WE CONCUR:



HILL, P. J.



DETJEN, J.




                                             15.